Exhibit 10.1



 

As of March 31, 2013



Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.)
28 Tanglewood Drive, West
Orchard Park, NY 14127



Dear Dr. Nicholas D. Trbovich (Nicholas D. Trbovich, Sr.):



You and Servotronics, Inc. (the "Company") are parties to an Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 pursuant to which
you are employed by the Company. This letter confirms such Amended Employment
Agreement and subsequent ratification and subsequent Amendments dated August 4,
2006, July 6, 2007, July 9, 2008, December 31, 2008, July 2, 2009, February 22,
2010, July 22, 2010, April 3, 2011, August 12, 2011, January 27, 2012, August
13, 2012, February 7, 2013 and any and all other relevant amendments (the
"Amended Agreement").



This letter will also confirm your agreement and that of the Company by action
of the Executive Committee of the Board of Directors on March 31, 2013 to amend
Paragraph 3 of the Amended Agreement to delete the former salary and insert in
its place "$578,300.00" subject to your acceptance which will be indicated by
your signature below.



If the foregoing meets with your approval and you are willing to become bound
hereby, please sign and return to the undersigned the enclosed copy of this
letter.



Very truly yours,

SERVOTRONICS, INC.

/s/ Bernadine E. Kucinski

Bernadine E. Kucinski,
Assistant Corporate Secretary

ACCEPTED AND AGREED

/s/ Dr. Nicholas D. Trbovich


Dr. Nicholas D. Trbovich
(Nicholas D. Trbovich, Sr.)



March 31, 2013


Date

